IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00110-CR

BRANDON VASHUN HOUSE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26,018


                            ABATEMENT ORDER


      The appellant’s brief is overdue in this appeal.       The Clerk of the Court’s

September 12, 2014 letter to appellant’s counsel stated:

            Our records indicate that the appellant’s brief was due on or before
      September 3, 2014. To date, no brief has been filed.

             You will notice that the trial court has been copied with this letter
      as required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
      Presumably, the purpose of notifying the trial court is to allow
      intervention by the trial court before the Court has to formally abate the
      proceeding for a hearing.
              Unless a brief or satisfactory response is received within 14 days,
       this Court must abate the appeal and order the trial court to immediately
       conduct a hearing pursuant to TEX. R. APP. P. 38.8(b)(2) & (3).

On September 15, 2014, Appellant filed a “Withdrawal of Notice of Appeal” in which he

stated that he “respectfully move[d] this Court to withdraw Defendant’s Notice of

Appeal and to dismiss the appeal.” But Appellant himself had not signed the motion;

therefore, we denied the motion to dismiss without prejudice to the filing of a motion to

dismiss in compliance with Rule of Appellate Procedure 42.2(a).

       On October 9, 2014, the Clerk of the Court again sent Appellant’s counsel a letter

with the identical text quoted above. Because appellant’s brief was not filed within 14

days, we abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this order in accordance with Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.




                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed November 6, 2014
Do not publish




House v. State                                                                      Page 2
House v. State   Page 3